DETAILED ACTION
1. Applicant's response, filed 6 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-42 are currently pending. 
Claims 8, 15-17, 19-21, 23, 31, 38-40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.
Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are under examination herein.
Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are rejected.

Drawings
4. The objection to the drawings is withdrawn in view of the replacement sheet filed 6 October 2021. The drawings filed 8 May 2017, 21 July 2017 and 6 October 2021 are accepted. 

Claim Interpretation
5. Claims 1 and 24 recite “the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the probability to vary of a 
Claim 22 recites “wherein the context dependent tolerance score comprises a function of an observed context dependent tolerance score and an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the overall probability to vary of a unique sequence of n-nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in a certain region of x nucleotides in length actually observed and fixed in the plurality of genomes as a function of a length of the region”. These limitations define functional limitations by which the context dependent tolerance score is defined but do not require that these calculations or evaluations are carried out within the metes and bounds of the claimed invention. Rather, the prior art should demonstrate that any context dependent tolerance score would have the same properties as that defined by the functional limitations above.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
6. The rejection of claims 2-3, 5, 12, 18, 22, 25-26, 28, 35, and 41 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 6 October 2021. 

35 USC § 112(d)
7. The rejection of claims 18 and 41 under 35 U.S.C. 112(d) is withdrawn in view of the claim amendments filed 6 October 2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exceptions: 
Claims 1 and 24 recite a) identifying a presence of at least one genomic sequence variant in a nucleic acid sequence of an individual; and b) determining if the at least one genomic sequence variant occurs in a highly conserved genomic region, the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the probability to vary of a unique nucleic acid sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence 
Claims 2-3, 5, 25-26 and 28 recite further limitations on the type and size of the nucleic acid sequence.
Claim 4 and 27 recite further limitations on the number of the plurality of genomes.
Claims 6-7 and 29-30 recite further limitations on the type or number of genomic sequence variants.
Claims 9-10 and 32-33 recite further limitations on the size of the unique nucleic acid sequence and region of nucleotides.
 Claims 11-13 and 34-36 recite further limitations on the type of highly conserved genomic region.
Claims 18 and 41 recite prognosing a cancer in the individual based on the determination in step b). 
Claims 14 and 37 recite further limitations on the value of the observed context dependent score that defines the highly conserved genomic region.
Claim 22 recites a) determining at least one genomic sequence variant in a DNA sequence of the individual; wherein the genomic sequence variant is a difference of at least one nucleotide in the individual when compared to a corresponding position in a reference genome; and b) determining if the at least one genomic sequence variant occurs within a region with a context dependent tolerance score below a preset threshold, wherein the context dependent tolerance score comprises a function of an observed context dependent tolerance score and an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the overall probability to vary of a unique sequence 
Determining the presence of a genomic sequence variant is similar to the concept of comparing sequences to determine the existence of alterations in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014) that the courts have identified as a mental process. The steps for determining if the region occurs in a highly conserved genomic region or in a region with a context dependent tolerance score below a preset threshold equate to a generic recitation of analyzing data that equates to merely determining if the region with the variant has a particular property, which is a simple data comparison or evaluation that can be practically performed in the human mind as claimed. The limitations of the dependent claims do not recite any further limitations that would result in the instant claim limitations being impractical to carry out in the human mind. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. While claim 24, and those claims dependent therefrom, recite performing the data analysis as an application executed on a computer comprising at least one processor, a memory and an operating system and claim 1, and those claims dependent therefrom, recite carrying out the determining step using at least one computer processor, there are no additional limitations that indicate that this computer system or computer processor are anything other than a generic computer system or generic computer processor. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) that the courts have identified as a law of nature. Therefore, the claims recite a correlation between a natural state of the individual, the presence of a particular variant in a particular region of the genome, and the prognosis of cancer that is a law of nature. As such, claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment. Specifically, the claims recite the following additional elements:
Claim 1, and those claims dependent therefrom, recite carrying out the determining step using at least one computer processor.
Claim 24, and those claims dependent therefrom, recite an application executed on a computer comprising at least one processor, a memory and an operating system for carrying out the abstract idea.
There are no limitations that indicate that the claimed computer system or computer processor require anything other than a generic computing system. As such, these limitations Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Claims 1-7, 9-16, 18 and 22 do not recite any elements in addition to the recited judicial exception. As set forth in MPEP 2106.04.II.A.2, claims that do not recite additional elements are insufficient to integrate the recited judicial exception into a practical application. As such, claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment. The instant claims recite the following additional elements:
Claim 1, and those claims dependent therefrom, recite carrying out the determining step using at least one computer processor.
Claim 24, and those claims dependent therefrom, recite an application executed on a computer comprising at least one processor, a memory and an operating system for carrying out the abstract idea.
As discussed above, there are no additional limitations to indicate that the claimed computer system or computer processor require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Claims 1-7, 9-16, 18 and 22 do not recite any elements in addition to the recited judicial exception and thus do not recite any additional elements to provide an inventive concept that is significantly more than the recited judicial exception. The Step 2B: No). As such, claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are not patent eligible.

Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive. 
9. Applicant asserts that claim 1 is not abstract because it is tied to a worldly object “genomic sequence variant” which is not merely an abstract letter sequence but its location on the nucleic acid sequence is also relevant in the context of the claim and only merely involves using a certain mathematical formula (pg. 13, para. 8 to pg. 14, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(a).III sets forth
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Whether or not the letter sequence of the nucleic acid represents a real world object does not negate the character of the nucleic acid sequence as claimed as data. Furthermore, whether or not the data being analyzed represents an object in the real world does not change the fact that the comparison being performed is a comparison that can be practically performed in the human mind as claimed. This is further supported by the courts, which identified the concept of comparing nucleic acid sequences to determine the existence of alterations that cover any method of comparing/analyzing sequences to be steps that can be practically performed in the human mind as claimed in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014).

10. Applicant asserts that the determination step cannot be done by metal steps of a human due to the highly complex computations involved (pg. 14, para. 1 of Applicant’s Remarks). This argument is not persuasive.
The instant claims do not recite any limitations of any complex computations that are being performed in the instant claims for the determination step. Rather, the claims just generically recite determining that if the at least one genomic variant occurs in a highly conserved genomic region, which provides not limitation that any type of complex calculation is involved. The broadest reasonable interpretation of the claims merely involves making a simple judgment based on data related to the variant, which can be practically performed in the human mind as claimed.

Claim Rejections - 35 USC § 102
11. The rejection of claims 1-7, 9-12, 14 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwala et al. (Nat Genet April 2016, 48(4), pgs. 349-355; IDS document) as evidenced by Iossifov et al. (Nature 2014, vol. 21, no. 6, pgs. 216-221) is withdrawn in view of the claim amendments filed 6 October 2021.

Claim Rejections - 35 USC § 103
12. The rejection of claims 13, 24-30, and 32-37 under 35 U.S.C. 103 as being unpatentable over Aggarwala et al. (Nat Genet April 2016, 48(4), pgs. 349-355; IDS document; previously cited) as evidenced by Iossifov et al. (Nature 2014, vol. 21, no. 6, pgs. 216-221; previously cited) is withdrawn after further consideration of the prior art and the interpretation of the claim limitations. Specifically, Aggarwala et al. disclosed a context dependent tolerance score used to identify intolerant genes that was based on the expected score being greater than an observed score, which is the opposite of claims 1 and 24, and those claims dependent therefrom. Furthermore, Aggarwala et al. does not disclose determining if the at least one genomic sequence variant occurs within a region with context dependent tolerance score below a preset threshold in claim 22.

Conclusion
13. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLIVIA M. WISE/Primary Examiner, Art Unit 1631